Citation Nr: 0923104	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded the case for additional 
development in March 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for pes planus in March 
1963.  The Veteran was notified of the decision on March 15, 
1963.  He did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The March 1963 RO decision denying service connection for 
pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for pes planus based on new and material evidence are not 
met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the Veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the Veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the Veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
found that the notice required for a service connection claim 
included notice concerning effective date and degree of 
disability.  

Here, the duty to notify was satisfied through July 2003 and 
March 2007 letters to the Veteran that addressed all notice 
elements.  The letters informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
not notified of all required notice prior to the June 2003 
rating decision.  However, there was eventually adequate 
notice, including that required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), concerning effective date and degree of 
disability, and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning reopening claims, followed by readjudication of 
the claim in May 2009.  Accordingly, the notice timing error 
is harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained all available service, 
VA, and private medical records, and all available records 
from Social Security Administration.  Additionally, the 
Veteran has submitted lay statements.  The representative 
argued in September 2004 that the file is incomplete for 
service medical records.  However, it appears that all 
available service records were forwarded to VA in January 
1963, as that was the regular practice, and testimony has 
been given to describe what happened during service.  Medical 
records have been received from the Amarillo and Lubbock VA 
Medical Centers.  A VA examination was requested by the 
representative in June 2009, but one is not necessary as new 
and material evidence has not been submitted.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  VA has satisfied its 
assistance duties.


New and material evidence

The RO denied service connection for pes planus in March 
1963.  The Veteran was notified of this decision and of his 
appellate rights by letter dated March 15, 1963.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the March 1963 decision, the Veteran's service 
entrance examination showed third degree pes planus with some 
inversion of the astragali.  In July 1952, the Veteran was 
referred to an orthopedist for 4th degree pes planus.  Pads 
were helping.  The orthopedist found that he had relaxed flat 
feet with good weight bearing alignment and normal foot and 
ankle motion.  The Veteran was shown exercises and sponge 
rubber arch supports were to be used.  The Veteran was 
referred back to orthopedics in December 1954 for 4th degree 
pes planus with much symptoms.  A Whitman plate or metatarsal 
bar mandel was wanted.  The orthopedist indicated that arch 
supports and shoe corrections were not needed in congenital 
flat feet.  His prescription was duty within capacity.  In 
February 1955, service discharge examination revealed 3rd 
degree pes planus which was not considered disqualifying.  

The Veteran was treated by VA for rheumatoid arthritis of the 
right wrist and left great toe in November 1962.  When the 
Veteran claimed service connection for pes planus in 1963, he 
indicated that he had not been treated by civilians post-
service.  

On VA examination in February 1963, the Veteran stated that 
his feet hurt especially if he did much walking or standing.  
He had 3rd degree pes planus with slight eversion and medial 
bulging.  It was felt to be moderately symptomatic and he was 
wearing built in arch supports.  

In January 1963, the Veteran's mother stated that before 
service, the Veteran was in perfect health and never had a 
doctor, but that since he came out of service, he complained 
about his feet.

In the March 1963 rating decision, the RO found that the 
Veteran's pes planus existed prior to service and was not 
aggravated by service.  The RO also noted that the evidence 
failed to show any superimposed injury for pes planus during 
service.
The Veteran applied to reopen his claim in March 2003.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

The provisions of 38 U.S.C.A. § 1111 indicate that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Board also notes that there 
is a General Counsel Opinion on the matter of rebutting the 
presumption of sound condition on service entrance.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded to combat duty and other 
hardships of service.  38 C.F.R. § 3.306 (2008).  

Evidence obtained since the March 1963 RO decision includes 
an April 1970 private prescription for arch supports.  

In May 1971, the Veteran stated that during service, he was 
on his feet from sunrise to sunset, marching on blacktop for 
3 months.  He felt that this aggravated his flat feet.  He 
stated hat the December 1954 notation of 4th degree flat feet 
was an indication that miles of walking had aggravated his 
flat feet.  Also, he stated that before service he had not 
worn arch supports, but since service he had been forced to 
wear orthopedic shoes.  

VA treatment records dated in the 1980s show pes planus.  In 
September 1980, the Veteran reported that his foot pain dated 
back to service.  He stated that the pain was of increasing 
severity over the past six months to one year.  Examination 
revealed a severe forefoot varus with medial tarsal pronation 
and calcaneal eversion.  Complete left foot pes planus and 
grade 3 right foot pes planus was reported in June 1981.  
Moderate to marked pes planus was reported in December 1982.  

In a May 2004 statement, the Veteran indicated that he felt 
that his pes planus was caused by his time in service, and he 
reported that he had continuous problems with it since 
service.  

During a September 2004 hearing at the RO, the Veteran 
testified about what happened in service.  He had been an 
ammunition technician and in the honor guard, putting a lot 
of strain on his feet.  At the dispensary in service, he had 
been told to get a wrap around to stabilize his feet.  After 
service, he was given a supporter by VA in Lubbock.  It may 
have been sometime between 1955 and 1959.  He denied having 
any specific injuries to his feet in service.  

On VA evaluation in March 2004, fasciitis and bilateral pes 
planus were diagnosed.  In October 2004, J. C. McNeely, 
D.P.M. assessed the Veteran with collapsing arches 
bilaterally.  VA found hammertoes bilaterally in June 2005.  
On VA evaluation in March 2006, flattening of the arches was 
reported.  

The Veteran submitted duplicates of service medical records 
in April 2007.  He contended that he had problems with his 
feet in service as the degree of pes planus waivered from 2nd 
degree to 4th degree.  Records concerning other disorders 
including hypertension, prostate cancer, and a back disorder 
have also been submitted.  

On VA evaluation in February 2009, the Veteran reported that 
he injured his foot in a jump in 1952.  Multiple asymptomatic 
foot abnormalities were found.  The Veteran had been given 
shoe inserts in May 2008 and was having no foot pain.

New and material evidence has not been received to reopen the 
claim for service connection for pes planus.  Copies of the 
Veteran's service medical records were of record in 1963 and 
are, therefore, not new.  The additional VA and private 
medical records showing treatment for pes planus after 
service are cumulative.  There was medical evidence before 
the RO in 1963 showing that the Veteran suffered from pes 
planus after service.  At no point during the Veteran's 
treatment did a medical professional provide an opinion 
relating pes planus to any in-service disease, event, or 
injury, or indicate that the Veteran's pes planus was 
aggravated by service.  And to the extent that the Veteran's 
pes planus was characterized as a congenital defect, none of 
the medical evidence shows that it was subject to 
superimposed disease or injury during service that resulted 
in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90.  Therefore, even if new, the additional 
medical evidence is not material, as it does not raise a 
reasonable possibility of substantiating the claim.  In sum, 
the newly associated treatment records merely confirm that 
the Veteran continues to suffer from pes planus.

The Veteran indicated in 2009 that he had had a foot injury 
in service, but in September 2004, he denied having had any 
specific injuries to his feet in service, and his current 
claim of an in-service injury is duplicative and cumulative 
of his prior claim for service connection.  Additionally, the 
Veteran's contentions that his pes planus had its onset 
during service or was related to an in-service injury, or was 
aggravated by service, are not competent and therefore not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran's assertions of continuity of symptoms since 
service are not new, but instead are cumulative of the 
statement his mother made in January 1963, that he had 
complained about his feet since coming out of service.  This 
fact was, in essence, conceded at the time of the 1963 rating 
decision.

Medical records that do not mention pes planus, even if new, 
are not material.  The fact that the Veteran is presently or 
was impaired due to other medical problems is not a matter in 
dispute.

Accordingly, the Board finds that the evidence received 
subsequent to March 1963 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for pes planus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


ORDER

The application to reopen the claim for service connection 
for pes planus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


